DETAILED ACTION
Examiner’s Statement of Reason for Allowance
 
Claims 1-20 are allowed.
 	The following is an examiner's statement of reasons for allowance: The Applicant argued that the prior arts of record Kokubo (JP 2013-197818) did not have the amended claimed feature “a drive assembly and a soundproofing assembly, wherein the housing is internally provided with an accommodating space, the receiver is arranged in the accommodating space, and the housing and the receiver fit together to form a sound cavity, a sound-emitting side of the receiver facing towards the sound cavity; the housing is provided with a first sound-emitting hole and a second sound-emitting hole; and the drive assembly and the soundproofing assembly are connected, and the drive assembly is configured to drive the soundproofing assembly to be in a first state or a second state, wherein when the soundproofing assembly is in the first state, the second sound-emitting hole is in communication with the sound cavity and the soundproofing assembly blocks off the first sound-emitting hole from the sound cavity; and when the soundproofing assembly is in the second state, the first sound-emitting hole is in communication with the sound cavity and the soundproofing assembly blocks off the second sound-emitting hole from the sound cavity,” as required by claim 1 when combined with all the limitations of claim 1  respectively. The Examiner has considered the Applicant's arguments to be persuasive and claims 1 and 17 overcome the prior art of record.
 
Upon further search, the prior art of records teaches various speaker systems with multiple ports/pathways, for example: Fukazawa et al. (US 2009/0137268), Shedletsky et al. (US 9,602,914), and Han et al. (US 8,891,805). However, the prior art of record fails to show “a drive assembly and a soundproofing assembly, wherein the housing is internally provided with an accommodating space, the receiver is arranged in the accommodating space, and the housing and the receiver fit together to form a sound cavity, a sound-emitting side of the receiver facing towards the sound cavity; the housing is provided with a first sound-emitting hole and a second sound-emitting hole; and the drive assembly and the soundproofing assembly are connected, and the drive assembly is configured to drive the soundproofing assembly to be in a first state or a second state, wherein when the soundproofing assembly is in the first state, the second sound-emitting hole is in communication with the sound cavity and the soundproofing assembly blocks off the first sound-emitting hole from the sound cavity; and when the soundproofing assembly is in the second state, the first sound-emitting hole is in communication with the sound cavity and the soundproofing assembly blocks off the second sound-emitting hole from the sound cavity,” as required by claim 1 when combined with all the limitations of claim 1.
	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728. The examiner can normally be reached M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN H NGUYEN/Primary Examiner, Art Unit 2651